Citation Nr: 1220451	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-23 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to lung cancer.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or to service-connected diabetes mellitus Type II.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

5.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1966 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for hypertension, and an increased rating in excess of 10 percent for a right knee disability.  

This matter also comes before the Board, in part, on appeal from a May 2007 rating by the RO which denied service connection for tinnitus, and the reopening of a previously denied claim of service connection for bilateral hearing loss.  

This matter also comes before the Board, in part, on appeal from an August 2009 rating by the RO which, in pertinent part, denied service connection for sleep apnea.  

In an August 2008 Substantive Appeal to the Board, regarding the issues of service connection for hypertension and tinnitus; the reopening of service connection for bilateral hearing loss; and an increased rating for a right knee disability, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO (i.e., Travel Board hearing).  In November 2010, the Veteran withdrew his hearing request in writing.  38 C.F.R. § 20.702(e) (2011).  The Veteran did not request a hearing before the Board regarding the issue of service connection for sleep apnea.

In June 2011, after the filing of the September 2010 Substantive Appeal to the Board regarding service connection for sleep apnea, the Veteran filed an additional claim for service connection for sleep apnea secondary to service-connected lung cancer.  The Board notes that the June 2011 filing, requesting service connection for sleep apnea based on a new theory of entitlement, is not a new claim, as the Veteran is still essentially claiming service connection sleep apnea.  See, e.g., Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, the issue of service connection for sleep apnea, to include as secondary to lung cancer, is in appellate status and before the Board.  

In September 2009, the Veteran filed an informal claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The record contains no indication that the RO developed this issue.  As such, the issue of TDIU is referred to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  

At a May 2010 hearing before a Rating Veterans Service Representative (RVSR) at the RO, regarding claims for issues not currently on appeal, the Veteran stated that he currently was receiving government retirement disability.  The record reflects that the Office of Personnel Management (OPM) disability records are not associated with the claims file.  While OPM records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of OPM records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any OPM disability determinations and all medical records underlying such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011), with respect to requesting records from Federal facilities.

Regarding the claim for service connection for sleep apnea, the Veteran's service treatment records contain no notation or diagnosis for sleep apnea.  Private treatment records indicate treatment diagnosis and treatment for sleep apnea beginning in April 2009, over 16 years after the Veteran's discharge from service.  

In support of his claim, the Veteran submitted a statement from a statement from a fellow service member, a statement from the Veteran's wife, and two medical opinions from treating physicians.  In a September 2009 lay statement, a fellow service member wrote that he served with the Veteran aboard ship between 1983 and 1985.  During a period when he shared a berthing compartment with the Veteran, the author of the lay statement noticed that the Veteran snored intermittently and grinded his teeth while asleep on several occasions.  In a September 2009 statement, the Veteran's wife, a resident nurse, wrote that she married the Veteran in 1977 and that, since that time, she had noticed that the Veteran would snore, kick, and grind his teeth at night.  The Veteran's wife indicated that the snoring progressively would get louder each night and, at times, would stop momentarily only to continue several times throughout the night.  The Veteran's wife stated that the Veteran's snoring had forced her to sleep in a separate room 

In a September 2009 medical opinion, a US Navy Medical Corps (MC) examiner reported providing treatment for the Veteran's lung cancer and obstructive sleep apnea.  The MC examiner stated that a 2008 sleep study confirmed a diagnosis of obstructive sleep apnea.  The MC examiner wrote that, after a review of records and interviews with the family, it was obvious that the Veteran had experienced obstructive sleep apnea since service in 1977.  

In a May 2011 medical opinion, another MC examiner wrote that he currently was treating the Veteran.  The MC examiner noted that the Veteran permanent disability with the Social Security Administration (SSA) due to lung cancer.  The MC examiner stated that the Veteran was diagnosed with sleep apnea in 2009 and that the Veteran's service treatment records indicated a history of chronic obstructive pulmonary disease (COPD), sinus, and pulmonary illnesses during service.  The MC examiner stated that it was his professional opinion that "the above conditions, if not the real cause, contribute significantly" to the Veteran's sleep apnea.  

Regarding the September 2009 lay statement, the Board notes that the fellow service member, as a lay person, is competent to report possible symptoms of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  Moreover, in her September 2009 statement, the Veteran's wife identified herself as a resident nurse; therefore, she is also capable of discussing medical disorders based on her advanced training.  Yet, although both the fellow service member and the Veteran's wife reported that the Veteran snored, kicked, and gnashed his teeth during sleep, neither the fellow service member nor the Veteran's wife described the Veteran as having "transient periods of cessation of breathing during sleep," the crucial symptomatology of sleep apnea.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).

Regarding the September 2009 and May 2011 medical opinions, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the September 2009 medical opinion, the MC examiner stated that, after a review of records and interviews with the Veteran's family, it was obvious that the Veteran had experienced obstructive sleep apnea since service in 1977.  The Board notes that the September 2009 MC examiner did not indicate which records were reviewed; more importantly, in light of the lack of diagnosis or treatment for sleep apnea noted in the service treatment records, the September 2009 MC examiner did not indicate what clinical evidence demonstrated sleep apnea symptomatology since 1977 or how the lay statements of record supported the MC examiner's conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

In the May 2011 medical opinion, the MC examiner reported that the Veteran had lung cancer.  Having noted reports of chronic obstructive pulmonary disease (COPD), sinus, and pulmonary illnesses in the Veteran's service treatment records, the May 2011 MC examiner stated that the "the above conditions, if not the real cause, contribute significantly" to the Veteran's sleep apnea.  The Veteran currently is service-connected for sinusitis and lung cancer, based on presumed herbicide exposure.  Of note, the Veteran's lung cancer was not diagnosed until more than a decade after the Veteran's discharge from service.  The Veteran currently is not service connected for COPD or any other pulmonary illness noted in the service treatment records.  Therefore, even if COPD, a pulmonary illness other than lung cancer, or any other non-service-connected disorder caused or aggravated the Veteran's sleep apnea disorder, such causation or aggravation could not be used as a basis for a grant of service connection.  See 38 C.F.R. § 3.310(a); (stating that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury) (emphasis added); Allen v. Brown, 7 Vet. App. 439, 448   (1995) (holding that "when aggravation of a Veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation").  The May 2011 MC examiner also did not indicate what clinical evidence he utilized in making his conclusion that the Veteran's sleep apnea was related to either the service-connected lung cancer or sinusitis.  See Bloom, 12 Vet. App. at 187; Black, 5 Vet. App. at 180.  Therefore, the Board finds that both the September 2009 and May 2011 medical opinions are inadequate to allow for service connection for sleep apnea.  

The Board finds that a VA examination is necessary to assist in determining the etiology of the Veteran's sleep apnea.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2010).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Although the September 2009 and May 2011 medical opinions are not adequate by themselves to allow for service connection for sleep apnea, they suggest a nexus between either the Veteran's diagnosed sleep apnea and service, or the diagnosed sleep apnea and the service-connected lung cancer and sinusitis disabilities; therefore, the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.

In regard to the an increased rating for a right knee disability, the Veteran's most recent VA medical examination to determine the severity of this disability took place in June 2009, over two years ago.  At the May 2010 RVSR hearing, the Veteran stated that his right knee disability had worsened since the June 2009 VA medical examination.  For this reason, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his right knee disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400   (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95. 
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his sleep apnea, hypertension, tinnitus, bilateral hearing loss, and right knee disabilities, since April 2011, the date of the last treatment record on file.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  The AMC/RO should secure for association with the claims file copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If such records are unavailable or do not exist, the RO must obtain certification from OPM stating such is the case (and the Veteran should be so advised).

3.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the Veteran's claimed sleep apnea.  The relevant documents in the claims file should be furnished to the VA examiner for review and the report compiled by the VA examiner should indicate whether the documents were made available and reviewed.

Following the review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea had onset during service or is causally related to any incident of service?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was caused or aggravated by service-connected lung cancer?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was caused or aggravated by service-connected sinusitis?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected lung cancer and/or sinusitis, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

4.  The AMC/RO should arrange for the Veteran to undergo a VA joints (orthopedic) examination for VA to ascertain the nature and severity of the service-connected right knee disability.  The relevant documents in the claims folder should be made available to the VA examiner for review.

The VA examiner should report the passive and active range of motion in the right knee in degrees and clearly indicate what each number represents.  The VA examiner should determine whether the knee disability is manifested by painful motion, weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The VA examiner should report whether there is lateral subluxation or lateral instability of the right knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  The VA examiner should report whether the functional impairment due to the disability of the right knee is severe, moderate or slight.

The VA examiner should report on whether there has been removal of the semilunar cartilage that is symptomatic or if there is semilunar cartilage dislocation with frequent episodes of "locking," pain, and effusion into the joint.

If the Veteran has had a total knee replacement, the examiner should report all residual symptoms due to the total replacement and report whether there is evidence of severe painful motion, weakness in the affected extremity, pain, or limitation of motion. 

The VA examiner should provide a rationale for all conclusions reached

5.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues of service connection for sleep apnea, to include as secondary to service-connected lung cancer, hypertension, to include as secondary to herbicide exposure or service-connected diabetes mellitus, and tinnitus; the reopening of a previously denied claim for service connection for bilateral hearing loss; and the increased rating for a right knee disability.  If the benefits sought remain denied, the Veteran and the representative should be furnished a SSOC and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. 
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


